I think the judgment of the trial court should be affirmed, for two reasons: (1) The widow, being first entitled to be appointed administratrix (Code, § 113-1202 (1), had the right to select some qualified person to be appointed by the ordinary.Rivers v. Alsup, 188 Ga. 75, supra. This same principle of law was also ruled in Dawson v. Shave, 162 Ga. 126, supra. (2) But granting, though not conceding, that the widow was not entitled to select some qualified person to be appointed by the ordinary, then she, together with the two daughters of the deceased, constituting a majority of those interested as distributees of the estate, and who were capable of expressing a choice, had the right to select in writing a person to be appointed administrator by the ordinary. Code, § 113-1202 (3). The ordinary appointed the person so selected by the widow and the two daughters, and I think the trial court was entirely correct in directing a verdict in favor of the administrator *Page 141 
appointed by the ordinary. I concur specially in the decision written by Judge Felton.